TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00217-CV



Texas Association of Dairymen and City of Waco, Appellants

v.


Texas Natural Resource Conservation Commission; and Jeffrey A. Saitas, as

Executive Director, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. GN100654, HONORABLE PAUL DAVIS, JUDGE PRESIDING 



O R D E R


	On February 1, 2002, the Texas Association of Dairymen (the "Association") filed
a motion for voluntary dismissal of its appeal stating that it no longer wants to appeal the issues
raised in its appellate brief.  See Tex. R. App. P. 42.1(a)(2).  The Association requests that this Court
dismiss its appeal.  The Association also informs the Court that the City of Waco and the Texas
Natural Resource Conservation Commission do not oppose the motion.  The Association's motion
is granted and its appeal is dismissed.  
	The City of Waco's appeal against the Texas Natural Resource Conservation
Commission continues pending on this Court's docket.  



	It is ordered February 22, 2002.


					___________________________________________
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Do Not Publish